Citation Nr: 1136497	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-36 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for vocal polyps, to include as secondary to service-connected hiatal hernia.  

2.  Entitlement to an initial rating in excess of 10 percent for a hiatal hernia. 

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the thoracic and lumbar spine. 

4.  Entitlement to an initial compensable rating for status post fracture of the left little finger.  

5.  Entitlement to an initial compensable rating for a bone spur and mild degenerative changes of the right ankle. 

6.  Entitlement to an initial compensable rating for inflammatory spondylopathies with multiple joint involvement.  

7.  Entitlement to an initial compensable rating for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1988 to September 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Veteran testified before the undersigned during a Travel Board hearing at the RO in June 2011.  A transcript of the hearing is associated with the claims file. 

The issues of entitlement to service connection for vocal polyps and to higher initial ratings for a hiatal hernia, for inflammatory spondylopathies with multiple joint involvement, and for disabilities of the thoracic and lumbar, the left little finger and the right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

During a June 2011 Travel Board hearing, prior to the promulgation of a decision, the Veteran stated on the record that he withdrew his appeal for an initial compensable rating for left ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of a denial of an initial compensable rating for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any issue involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the appellant withdrew his appeal of a denial of an initial compensable rating for left ear hearing loss on the record during a June 2011 Travel Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.


ORDER

The appeal of a denial of a compensable rating for left ear hearing loss is dismissed.



REMAND

In a July 2010 substantive appeal and during a June 2011 Board hearing, the Veteran contended that he experiences residuals of an excision of vocal polyps and symptoms of the other disabilities on appeal are more severe than are contemplated by the initial ratings.  

Vocal Polyps

Service treatment records show that the Veteran was treated on several occasions since 1996 for upper respiratory infections (URIs) with sore throat or laryngitis.  Each episode resolved with treatment.  On one occasion in December 2000 after experiencing prolonged symptoms with no improvement with antibiotics, the Veteran was referred for an examination by an ear, nose, and throat (ENT) specialist.  The referring physician noted that the Veteran no longer had nausea, vomiting, diarrhea or chills but did not have his full voice and indicated that the loss of voice could be related to gastroesophageal reflux (GERD).  Two days later, the specialist noted that he had performed a laryngoscopy and removed a 3-mm benign polyp.  Although the Veteran had recurrent URIs with sore throat later in service, there were no further notations in the record for recurrent polyps or opinions on the cause for the polyp that was excised in 2000. 

During a July 2008 pre-discharge VA examination, the Veteran reported a severe URI after being out in cold weather in Wyoming in December 2000.  He reported that he developed severe laryngitis and had some benign polyps removed.  Since then, he has experienced tone breaks and pauses in his speech and recurrent sore throat and laryngitis.  On examination, the examiner noted normal appearance and movement of the vocal cords with no nodules or lesions.  The Veteran's voice was clear with no active laryngitis.  The physician observed a few patches of hypertrophied lymphoid tissue in the posterior oropharyngeal wall and a somewhat prominent lateral band on the left side as well.  The examiner concluded that the respiratory infection in 2000 probably resulted in a lot of coughing and forcing of the voice that caused the polyp.  He did not address the impact of reflux which was suggested as a possibility by a military physician.  The examiner did note the Veteran's reports of pyrosis in the epigastric area once per day and reflux two to three times per month despite the use of medication and avoidance of certain foods but not that it interfered with vocal function.   

In the substantive appeal and during the Board hearing, the Veteran stated that he was an instructor at a university and was required to speak for several hours at a time.  He reported that he experienced dryness and constriction of his vocal cords but also that he had overactive salivary glands.   Nevertheless, he stated that his voice remained raspy and that he had to drink liquids or eat hard candy to keep his throat moist.  

In January 2009, the RO denied service connection for laryngitis and for vocal polyps because the Veteran's voice was clear with no polyps noted on the pre-discharge examination.  However, the Veteran's lay testimony of his current residual symptoms of throat dryness and raspy voice after hours of teaching is competent and credible.  Further, the record does not contain a medical assessment of the chronic nature of these symptoms, whether they are residuals of the recurrent episodes of laryngitis in service, or whether they are proximately caused by or aggravated by the Veteran's service-connected hiatal hernia with reflux.  
Therefore, an additional medical examination is necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010). 

Hiatal Hernia

Service treatment records show that the Veteran underwent an esophagram in December 2000 to investigate a persistent hoarse voice.  An examiner noted no previous history of GERD.  The evaluator noted a small hiatal hernia but normal pharyngeal segments of the esophagus without masses or stricture.  

In the July 2008 pre-discharge VA examination, the Veteran reported that he had experienced pyrosis since 1996 and had been using over-the-counter medications.  After the esophagram, he was prescribed prescription medication for the symptoms.  The Veteran reported that he was currently using prescription medication and continued to have problems with certain foods with daily pyrosis and reflux two to three times per month.  However, he had no radiating pain, nausea, vomiting, dysphagia, hematamesis, or melena.  He did not report any impact on his occupation. 

In the substantive appeal and during the Board hearing, the Veteran reported that he experienced severe arm and shoulder pain after meals and had lost weight because of diet choices.  He also reported that he underwent hospital treatment in 2005 for substernal pain that was investigated as a possible heart attack.  

The Board concludes that the Veteran's lay evidence is both competent and credible suggesting that his hiatal hernia and reflux may have increased in severity since the July 2008 examination.  Therefore, a current VA examination is necessary to decide the claim.  Id.  

Lumbar and Thoracic Spine

Service treatment records show that he Veteran was treated on many occasions for low back pain starting in 1992.  Imaging studies showed degenerative disc disease at several lumbar spine levels as early as January 1998.  A May 2004 examination showed some limitation of motion of the thoracolumbar spine with radiating pain.  The Veteran underwent chiropractic treatment and was prescribed medication, steroid injections, and the use of a transcutaneous electric stimulation (TENS) device.  The most frequently noted diagnosis was "segmental dysfunction" of the thoracic and lumbar spine.  However, the records showed that the Veteran continued an active life.  Exacerbations were generally precipitated by participation in sports, heavy lifting, or work activities.  

During the July 2008 pre-discharge VA examination, the Veteran reported constant low and mid-back pain with flare-ups after increased activity, radiating pain to the legs once per week, and intermittent numbness and tingling of the lower extremities.  He denied any bowel or bladder dysfunction.  He uses a back brace on a routine basis.  He did not report any incapacitating episodes or impact on his occupation.  On examination, no heat, swelling, or muscle spasms was noted but there was very mild tenderness to palpation of the lower spine.   Repetitive range of motion was to: 90 degrees of flexion, 30 degrees of extension, 30 degrees of rotation bilaterally, and 45 degrees of lateral flexion bilaterally, all with pain but with no additional loss of motion on repetition.  

In January 2009, the RO granted service connection and assigned an initial 10 percent rating under Diagnostic Code 5242 for degenerative arthritis of the thoracic and lumbar spine.  

In the substantive appeal, the Veteran contended that the rating should be higher because of his history of multiple treatment encounters in service, length of time using medication, and degree of pain.  He also incorrectly contended that his current rating was assigned under Diagnostic Code 5003 for arthritis.  He did not describe any additional loss of function but did report that he had received chiropractic treatment from a private provider since service.  Resolving all doubt regarding an increase in disability since service, a request for records of private chiropractic care and a VA examination of the thoracolumbar spine is necessary to decide the claim.  Id.  




Left Small Finger

Service treatment records show that the Veteran sustained an axial load injury to the small finger of his left hand in the summer of 1993.  One record noted that X-rays showed no fracture.  Another undated record showed a small bone fragment on the distal portion of the proximal phalanx.  The records are silent for any functional limitations.  The Veteran continued to participate in sports such as volleyball and football.  In April 2008, a military examiner noted a deformity of the left ring finger such that the Veteran was unable to fully extend or flex the finger.  There were no comments regarding the small finger.  

On a July 2008 pre-discharge physical examination, the Veteran was noted to be right handed and he reported an injury to the fingers of his right hand playing volleyball in 1993 and flare-ups of 6/10 of his left fifth finger on a very irregular basis, pain is 3/10 normally on a regular basis.  On examination of the left hand, the physician noted no swelling, heat or erythema.  There was 0 to 70 degrees of flexion of the proximal and distal interphalangeal joints with good grip strength and the ability to make an adequate fist with no significant gap space noted on examination and with ability to flex all digits to the crease of the palm without difficulty.  There was no report by the Veteran or observation by the physician of any pain on motion.  

In January 2009, the RO granted service connection and assigned an initial noncompensable rating under Diagnostic Code 5230.  This code provides for a maximum of a noncompensable rating for any degree of limitation of motion of the individual fifth digit.  

In the substantive appeal and during the Board hearing, the Veteran reported that his left small finger had limited in range of motion with pain on motion and interfered with smooth skilled movement, grip, and full function of the left hand.  He contended that the disorder caused misalignment of the joints and tenderness of soft tissues.  Although the Veteran did not report that these symptoms had increased since the last examination, resolving all doubt in favor of the Veteran, the Board concludes that a current examination is necessary to decide the claim.  Id. 

Right Ankle

Service treatment records show that the Veteran sustained a right ankle sprain while playing volleyball in 1997.   In January 2007, a military examiner noted that the Veteran sustained another rolling inversion injury to the right ankle while running on a paved track.  The examiner noted a nodule and tenderness on palpation and diagnosed right ankle sprain with possible tendonitis with nodule.  However, in April 2008, a military physician noted that the Veteran denied significant trauma to the right ankle. 

During a July 2008 pre-discharge VA examination, the Veteran reported that he injured his right ankle in 1992 and the left ankle in 1997.  Both were inversion injuries with conservative treatment and a return to full duty.  The Veteran reported current daily ankle pain with weightbearing such as jogging with flare-ups occurring every other month.  On examination, repetitive range of motion was 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion with no pain on motion or additional loss of motion on repetition.  The physician diagnosed a small spur at insertion of the Achilles tendon of the right ankle. 

In January 2009, the RO granted service connection and assigned an initial noncompensable rating for a bone spur and mild degenerative changes of the right ankle under Diagnostic Code 5015 for arthritis without limitation of motion. 

In the substantive appeal and during the Board hearing, the Veteran reported that he was under medication at the time of the pre-discharge examination so that he was not experiencing his normal level of pain, which becomes sharp and moderate to severe when standing, walking, or climbing for more than 30 minutes.  The Veteran contended that a rating was warranted under Diagnostic Code 5285 for foot injuries.  As the Veteran has provided competent and credible lay evidence of an increase in pain and limitation of endurance since the pre-discharge examination, a current VA examination is necessary to decide the claim.  Id. 
  

Inflammatory Spondylopathies

Service treatment records showed that the Veteran reported multi-joint pain symptoms since his mid to late 20s.   His generalized aches and pains in his joints arose in his back and hips while in his 30s.  For several years prior to discharge, the joint pain was present in the wrists and soles of the feet.  In April 2008, laboratory testing ruled out rheumatoid arthritis.  Subsequently, a military physician diagnosed inflammatory spondylopathies and prescribed systemic anti-inflammatory and immunosuppressive medication.  In May 2008, a military examiner noted the Veteran's report of declining control of joint pain and stiffness with Enbrel. 

During a July 2008 pre-discharge VA examination, the Veteran reported generalized pain in the ankles, feet, knees, hips, lower back, shoulders, neck, wrists, and hands.  He reported joint swelling and increased pain on activity such as jogging but continued to obtain some relief with the immunosuppressive medication.  On examination of the knees, hips, feet, hands, shoulders, and left ankle, the physician noted no limitation of motion or indications other than the generalized joint pain and stiffness.  The examiner diagnosed inflammatory spondylitis. 

In January 2009, the RO granted service connection and assigned an initial noncompensable rating under Diagnostic Code 5025 by analogy to fibromyalgia.  The RO determined that the Veteran did experience widespread musculoskeletal pain but that the record did not show the presence of tender points.  

In a substantive appeal and during the Board hearing, the Veteran reported that he experienced fatigue and sleep interruption and that he declined several job offers and avoided participation in sports and exercise because of the disorder.  The Veteran reported that he continued to receive regular injections of the immune suppressive medication and treatment by both a private physician and at a VA clinic.  The Veteran contends that the disorder should be rated by assessing each major affected joint individually.  As the Veteran's reports of continuous medication and increased symptoms since the pre-discharge examination are competent and credible, a current VA examination is necessary to decide the claim.  Id.

Further, at this hearing, the Veteran reported that he is receiving on-going care from a private physician, a private chiropractor, and at a VA clinic since his discharge from service.  Records of this care are pertinent to all issues and are necessary for consideration.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, VA should request authorization to obtain all private records and VA medical records pertaining to the Veteran that are dated since October 2008.

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Laredo, Texas and Oklahoma City and Tulsa, Oklahoma VA Medical Centers, dated after October 1, 2008.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter asking him to provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran identify all private healthcare providers, including a private chiropractor, reported by the Veteran during the June 2011 Board hearing and ask that he provide authorization to enable VA to obtain all outstanding pertinent records.  Assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for a VA ENT examination of his pharynx and vocal cords by an examiner other than the physician who performed the July 2008 pre-discharge examination, to determine the nature and etiology of any disorder of the vocal cords.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions, to include the Veteran's history of recurrent episodes of sore throat and laryngitis during service, removal of a vocal cord polyp in December 2000, and reported esophageal reflux.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any disorder of the vocal cords manifested since his discharge from active duty.  With respect to each diagnosed disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) was incurred in, aggravated by or is otherwise related to the Veteran's military service, to include residual abnormalities in vocal cord function or damage to tissue as a result of December 2000 surgical removal of polyps; or (2) is approximately due to or has been permanently aggravated beyond its natural progression by the Veteran's service-connected hiatal hernia with pyrosis and reflux.  If aggravation of a nonservice-connected disorder is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's testimony, medical records and the VA pre-discharge examination.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason why.

4.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for a VA examination by an examiner other than the physician who performed the July 2008 pre-discharge examination, to determine the nature and severity of his service-connected hiatal hernia with pyrosis and reflux.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner must then evaluate the severity of those symptoms related to the Veteran's service-connected hiatal hernia.  The examiner should comment on whether his symptomatology includes: recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of consideration impairment of health; or pain vomiting, material weight loss, hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  The examiner should specifically consider and discuss the Veteran's testimony, medical records and the VA pre-discharge examination.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason why.

5.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for a VA orthopedic examination by an examiner other than the physician who performed the July 2008 pre-discharge examination, to determine the nature and severity of his service-connected DDD of the thoracolumbar spine, right ankle disability, left fifth finger disability, and inflammatory spondylopathies of multiple joints other than the cervical and thoracolumbar spine, left wrist, left shoulder, left ankle, right ankle, left small finger, and right and left feet which are separately service-connected.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays if necessary) and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of (expressed in degrees, with and without pain).  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether there is any ankylosis of the right ankle, the left little finger, or the thoracolumbar or the entire spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.  The examiner should also indicate whether the right ankle disability is equivalent to a moderate, moderately severe or severe foot injury.  The examiner is asked to comment on whether the left fifth finger is so severe that it is equivalent to amputation or it operated on with resection of metatarsal head.  

With regard to the Veteran's DDD, the examiner should render findings as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), specifically, whether over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least 2 weeks but less than 4 weeks; (b) at least 4 weeks but less than 6 weeks; or (c) at least 6 weeks.  The examiner should also comment on any neurological deficits due to any of the service-connected disabilities listed as 3 through 6 on the title page.

If it is not possible to separate the effects of a nonservice-connected condition from a service-connected condition, the examiner should so state.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason why. 

6.  After completion of the above development, the Veteran's claims should be readjudicated, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether: (1) "staged" ratings, pursuant to the decisions in Fenderson v. West, 12 Vet. App. 119 (1999) and (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b) are warranted, when readjudicating the higher rating claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before the claims file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


